DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant IDS cited Mima et al. (JP 2012168747, hereinafter, Mima).  Note: Examiner manually numbered the paragraphs of the attached EPO English translated Mima et al. (JP 2012168747). Examiner numeration may not line up exactly with the original Japanese publication as a result.  Please reference cited paragraphs to the attached English translation.
Regarding claim 14, Mima teaches a sensing coil comprising: 
a first inductance wiring comprising a first terminal and a second terminal connected to a circuit unit (Figs. 2-3, Coils 21); and 
a first conductive plate electrically connected to one of the first terminal and the second terminal, insulated from the first inductance wiring, and configured to form a capacitance with a touch object through a first insulated hole of a touch member (Figs. 6-8, ¶62-63, the metal body 12 attached to the operation unit 11 is connected to the detection circuit 50 (LC resonance circuit 51).  Finger or touch object F forms a capacitance Cp with metal body 12 through hole region formed between spacers 30, metal body 12 and coil substrate 11. This inner area defines an insulated hole. Applicant is encouraged to further define the first insulated hole).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant IDS cited Mima et al. (JP 2012168747, hereinafter, Mima) in view of IDS cited Yoshida et al. (JP 2008040835 A). Note: English translations of both prior art references have been attached to this office action. 
Regarding claim 1, Mima teaches a touch operation sensing device ([0001], device that detects a touch operation. Operation detection apparatus 1) comprising a touch interaction switch integrally formed with a housing (Fig. 1-2, operation detection apparatus 1 comprises touch operation switch 11 which is integrally formed with front panel 10), the touch interaction switch comprising a first conductive touch member including a first insulated hole (Fig. 2, 4 and 6, operation detection device 1 comprises touch operation switch 11 which in turn includes a metal body 12 and an inner area between spacers 30, metal body 12 and coil substrate 11. This inner area defines an insulated hole. Applicant is encouraged to further define the first insulated hole), the touch operation sensing device comprising: 
a sensing coil disposed inside the first touch member (Fig. 2-3, coil 21); 
a circuit connected to the sensing coil, and configured to generate an oscillation signal a variable resonance frequency based on a touch capacitance generated when the first touch member is touched (Figs. 2-3 and 5, ¶60, the resonance frequency fs2 changes in a range of ± 15 kHz with respect to 415 kHz. (5) The operating point in each case varies in one of the range on the right side and the left side of the resonance point in the resonance curve of the LC resonance circuit 51. In the example of FIG. 5, the operating point fluctuates in the range on the right side of the resonance point, but the operating point may vary in the range on the left side of the resonance point); and 
a touch detection circuit configured to detect a touch operation based on the generated oscillation signal (Figs. 2-5, Touch operation detection device 1 with LC resonant circuit 51), wherein the sensing coil comprises: 
a first inductance wiring comprising a first terminal and a second terminal, and configured to face the first insulated hole (Figs. 2-3, Coils 21); and 
a first conductive plate electrically connected to one of the first terminal and the second terminal, and configured to form a capacitance with a touch object through the first insulated hole (Figs. 6-8, ¶62-63, the metal body 12 attached to the operation unit 11 is connected to the detection circuit 50 (LC resonance circuit 51).  Finger or touch object F forms a capacitance Cp with metal body 12 through hole region formed between spacers 30).
  Mima is not relied upon for teaching the limitation of an oscillation circuit connected to the sensing coil, and configured to generate an oscillation signal.
Yoshida teaches a touch position measurement circuit wherein an oscillation circuit connected to the sensing coil, and configured to generate an oscillation signal having a variable resonance frequency based on a touch capacitance generated when the first touch member is touched (Figs. 1-3, particularly fig. 2, and corresponding spec description teaches an oscillation circuit is composed of an LC oscillation circuit in which an oscillation coil L1 and a capacitor C1 are connected in series, and a CMOS inverter (for oscillation) 72 and (for buffer) 73 are connected.  A change in the oscillation frequency of the oscillation circuit 76 is detected according to the distance between the connected oscillation circuit and the distance between a conductor and a planar coil of the approaching object to be detected. When the conductor 60 moves and approaches the oscillation coil L1, the oscillation frequency changes in the oscillation circuit).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Mima with Yoshida such that Mima’s detection circuit includes an oscillation circuit as Yoshida’s touch position measurement sensor achieves stable and precise touch detection within a limited area (Yoshida, Abstract and Background Art section). 
Regarding claim 2, Mima teaches the sensing coil is disposed to be spaced apart from an inner side of the first touch member (Figs. 2 and 6, coil 21 is spaced apart from operation unit switch 11).  
Regarding claim 3, Mima teaches a first insulating member disposed between an inner side of the first touch member and the sensing coil (Figs. 2 and 6, spacer 30).
Regarding claim 13, Mima teaches the device is a computer (Figs. 1-2, Operation detection device includes microcomputer 60).
Regarding claim 19, Mima teaches an electronic device (Figs. 1-3, and 6-7) comprising: 
a touch interaction switch (Fig. 1-2 and 6-7, operation detection device 1/2 comprises touch operation switch 11); 
at least one touch member included in the touch interaction switch (Fig. 2, 4 and 6, operation detection device 1/2 comprises touch operation switch 11 which in turn includes a metal body 12); 
a sensing coil disposed inside the at least one touch member (Figs. 2-3 and 6-7, coil 21); 
a circuit connected to the sensing coil, and configured to generate an oscillation signal having a variable resonance frequency based on a reactance of a touch to the first touch member (Figs. 2-3 and 5,  ¶60,   the resonance frequency fs2 changes in a range of ± 15 kHz with respect to 415 kHz. (5) The operating point in each case varies in one of the range on the right side and the left side of the resonance point in the resonance curve of the LC resonance circuit 51. In the example of FIG. 5, the operating point fluctuates in the range on the right side of the resonance point, but the operating point may vary in the range on the left side of the resonance point); and 
a touch detection circuit configured to detect a touch operation based on the generated oscillation signal (Figs. 2-5, Touch operation detection device 1 with LC resonant circuit 51), wherein the sensing coil comprises: 
an inductance wiring comprising a first terminal and a second terminal (Figs. 2-3, Coils 21); and 
a conductive plate electrically connected to at least one of the first terminal and the second terminal, and configured to form a capacitance with a touch object (Figs. 6-8, ¶62-63, the metal body 12 attached to the operation unit 11 is connected to the detection circuit 50 (LC resonance circuit 51).  Finger or touch object F forms a capacitance Cp with metal body 12 through hole region formed between spacers 30).
 Mima is not relied upon for teaching the limitation of an oscillation circuit connected to the sensing coil, and configured to generate an oscillation signal.
 Yoshida teaches a touch position measurement circuit wherein an oscillation circuit connected to the sensing coil, and configured to generate an oscillation signal having a variable resonance frequency based on a touch capacitance generated when the first touch member is touched (Figs. 1-3, particularly fig. 2, and corresponding spec description teaches an oscillation circuit is composed of an LC oscillation circuit in which an oscillation coil L1 and a capacitor C1 are connected in series, and a CMOS inverter (for oscillation) 72 and (for buffer) 73 are connected.  A change in the oscillation frequency of the oscillation circuit 76 is detected according to the distance between the connected oscillation circuit and the distance between a conductor and a planar coil of the approaching object to be detected. When the conductor 60 moves and approaches the oscillation coil L1, the oscillation frequency changes in the oscillation circuit).
 It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Mima with Yoshida such that Mima’s detection circuit includes an oscillation circuit as Yoshida’s touch position measurement sensor achieves stable and precise touch detection within a limited area (Yoshida, Abstract and Background Art section). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant IDS cited Mima et al. (JP 2012168747, hereinafter, Mima) in view of IDS cited Yoshida et al. (JP 2008040835 A), as applied to claim 1 above, and further in view of applicant IDS cited Kim et al. (US 2018/0139323 A1, hereinafter, Kim).
 Regarding claim 4, Mima teaches the first touch member, an insulating material, and a hole as disclosed in the claim 1 rejection above.  Mima and Yoshida are not relied upon for teaching the first insulated hole comprises a through- portion that penetrates through the first touch member and an insulating material that fills the through-portion.
	In an analogous art, Kim teaches a touch input device wherein a first insulated hole comprises a through- portion that penetrates through a first touch member and an insulating material that fills the through-portion (Fig. 6, [0148] button 35 comprises a through portion or hole that penetrates through a first touch member).
The combination of Mima with Kim will result in the first insulated hole comprises a through- portion that penetrates through the first touch member and the insulating material that fills the through-portion.  Kim [0148] teaches the hole of the button 35 may allow the user to grasp the position at which the capacitance is generated between the user's body and the electrostatic sensor 21.  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Mima and Yoshida with Kim such that the first insulated hole comprises a through- portion that penetrates through the first touch member and an insulating material that fills the through-portion as Kim [0148] teaches such a hole with through portion allows the user to grasp the position at which the capacitive or electrostatic sensor is located.
Regarding claim 5, Mima teaches the first conductive plate is disposed to face the first insulated hole (Figs. 2 and 6, metal body 21 faces inner region between spacers where hole exists).

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant IDS cited Mima et al. (JP 2012168747, hereinafter, Mima) in view of IDS cited Yoshida et al. (JP 2008040835 A), as applied to claim 1 above, and further in view of Shanmugam et al. (US 10732764 B1, hereinafter, Shanmugam).
	Regarding claim 12, Mima and Yoshida are not relied upon for teaching the first conductive plate is spaced apart from the first touch member.  
Shanmugam teaches a first conductive plate is spaced apart from a contacting object a first touch member (Fig. 3, electrode 302 is covered insulating layer 304).  
	The combination of Mima and Shanmugam will result in the operation unit 11 being separated from conductive plate 12 by an insulative layer 304 thereby resulting in the claimed first conductive plate is spaced apart from the first touch member.  It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Mima and Yoshida with Shanmugam to provide the insulting layer 304 above the conductive plate as Shanmugam teaches the insulating layer 304 would operates as a protective overlay for the conductive plate (Shanmugam, Col. 7, lines 14-16).  
Regarding claim 18, Mima teaches an electronic device (Figs. 1-3, and 6-7) comprising: 
a touch interaction unit integrally formed with a housing (Fig. 1-2 and 6-7, operation detection device 1/2 comprises touch operation switch 11 which is integrally formed with front panel 10) and comprising a first touch member including a first insulated hole (Fig. 2, 4 and 6, operation detection device 1/2 comprises touch operation switch 11 which in turn includes a metal body 12 and an inner area between spacers 30, metal body 12 and coil substrate 11. This inner area defines an insulated hole. Applicant is encouraged to further define the first insulated hole); 
a sensing coil disposed inside the first touch member (Figs. 2-3 and 6-7, coil 21); 
a circuit connected to the sensing coil, and configured to generate an oscillation signal having a variable resonance frequency based on a touch capacitance generated when the first touch member is touched (Figs. 2-3 and 5, ¶60,   the resonance frequency fs2 changes in a range of ± 15 kHz with respect to 415 kHz. (5) The operating point in each case varies in one of the range on the right side and the left side of the resonance point in the resonance curve of the LC resonance circuit 51. In the example of FIG. 5, the operating point fluctuates in the range on the right side of the resonance point, but the operating point may vary in the range on the left side of the resonance point); and 
a touch detection circuit configured to detect a touch interaction based on the oscillation signal (Figs. 2-5, Touch operation detection device 1 with LC resonant circuit 51), wherein the sensing coil comprises: 
a first inductance wiring comprising a first terminal and a second terminal, and configured to face the first insulated hole (Figs. 2-3, Coils 21); and 
a first conductive plate electrically connected to one of the first terminal and the second terminal, and configured to form a capacitance with a touch object through the first insulated hole (Figs. 6-8, ¶62-63, the metal body 12 attached to the operation unit 11 is connected to the detection circuit 50 (LC resonance circuit 51).  Finger or touch object F forms a capacitance Cp with metal body 12 through hole region formed between spacers 30).
	Mima is not relied upon for teaching the limitation of an oscillation circuit connected to the sensing coil, and configured to generate an oscillation signal.
 	Yoshida teaches a touch position measurement circuit wherein an oscillation circuit connected to the sensing coil, and configured to generate an oscillation signal having a variable resonance frequency based on a touch capacitance generated when the first touch member is touched (Figs. 1-3, particularly fig. 2, and corresponding spec description teaches an oscillation circuit is composed of an LC oscillation circuit in which an oscillation coil L1 and a capacitor C1 are connected in series, and a CMOS inverter (for oscillation) 72 and (for buffer) 73 are connected.  A change in the oscillation frequency of the oscillation circuit 76 is detected according to the distance between the connected oscillation circuit and the distance between a conductor and a planar coil of the approaching object to be detected. When the conductor 60 moves and approaches the oscillation coil L1, the oscillation frequency changes in the oscillation circuit).
 	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Mima with Yoshida such that Mima’s detection circuit includes an oscillation circuit as Yoshida’s touch position measurement sensor achieves stable and precise touch detection within a limited area (Yoshida, Abstract and Background Art section). 
	Mima teaches a first conductive plate electrically connected to one of the first terminal and the second terminal, as shown in the rejection above, but is not relied upon for teaching a first conductive plate spaced apart from the first touch member. 
	Shanmugam teaches a first conductive plate is spaced apart from a contacting object a first touch member (Fig. 3, electrode 302 is covered insulating layer 304).  
	The combination of Mima and Shanmugam will result in the operation unit 11 being separated from conductive plate 12 by an insulative layer 304 thereby resulting in the claimed first conductive plate is spaced apart from the first touch member.  It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Mima and Yoshida with Shanmugam to provide the insulting layer 304 above the conductive plate as Shanmugam teaches the insulating layer 304 would operates as a protective overlay for the conductive plate (Shanmugam, Col. 7, lines 14-16).  

Response to Arguments
Applicant's arguments filed 15 February 2022  have been fully considered but they are not persuasive. 
Applicant argues the non-final action did not address every element of the claim 14 limitation beginning “a first conductive plate,” and Mima does not teach, “a first conductive plate electrically connected to one of the first terminal and the second terminal insulated from the first inductance wiring” 
Mima indeed does teach this limitation. Examiner pointed to Mima figures 2-3 and 6-8 in the rejection.  The claim element requires that a first conductive plate electrically connected to one of the first terminal and the second terminal.  Examiner noted Mima teaches a conductive plate is disclosed by the metal body 12 is connected to the detection circuit 50 (LC resonance circuit 51).  The limitation requires the first conductive plate be configured to form a capacitance with a touch object through a first insulted hole of a touch member. Examiner stated in the rejection that a capacitance Cp is formed with the metal body 12 through a hole region formed between spacers 30, metal body 12, and coil substrate 11. Examiner stated the coils 21 correspond to a first inductance wiring.  As can be seen in figure 2 the metal body 12 is insulated from the coils 21 by the hole region. The office action indeed addresses every element and claim 14 limitation. 

Applicant argues Mima and Yoshida do not teach the claims 1 and 18  limitation stating, “the sensing coil comprises: a first inductance wiring comprising a first terminal and a second terminal and configure to face the first insulated hole”
Examiner wrote in the rejection that figures 2-3, coils 21 disclosed this limitation.  Examiner also stated in the rejection that the  first insulated hole is defined by an inner area between spacers 30, metal body 12, and coil substrate 11.  As can be seen in figure 2, coils 21 are facing this inner area.  As shown in figures 3, a coil 21 comprises a first terminal and a second terminal. Applicant argues “Mima’s coil does not face the position between the spacers. Instead, the coil pattern appears to be interposed between the spacers.”  Examiner notes the claim does not further define or describe what is meant by “facing the first insulated hole.”  Examiner recommends applicant amend the claim limitation to better describe exactly what is meant by “a first terminal and a second terminal and configure to face the first insulated hole.”  Without further description this limitation as currently presented is broad enough that Mima indeed reads on this limitation as shown by the examiner in the rejection.

Applicant argues there is no teaching of the claim 3 limitation stating, “a first insulating member disposed between an inner side of the first touch member and the sensing coil.”  Applicant further argues, “the spacer is made of a resin and do not correspond to an insulating layer.” Applicant finally argues “the spacers 30 are not disposed between an inner side of the operation unit 11 and the coil 21, but, are instead inserted between the operation unit 11 and the substrate 20” 
Examiner mapped this limitation to the spacers 30 which, as applicant points out is made of a resin such as acrylic.  Mima teaches “the spacer 30 is inserted between the operation unit 11 and the detection coil substrate 20 in order to separate the detection coil substrate 20 and operation unit 11.  Mima teaches the point of the spacer is to separate and therefore insulate an inner side of touch operation switch 11 from the sensing coils 21. The spacer 30 will be made of an insulating resin.  
Regarding applicant’s final argument that, “the spacers 30 are not disposed between an inner side of the operation unit 11 and the coil 21,”  examiner notes Mima figures 2 and 6 show the spacers 30 are located between an inner layer of the operation unit 11 and the substrate 20 upon which the coils 21 are disposed.  Claim 3 as currently broadly presented is met by Mima.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622